DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 02/23/2022, which has been entered and made of record.  Claims 1-3, 5, and 11-12 have been amended.  Claims 4 and 9 have been cancelled.  Claim 13 has been added. Claims 1-3, 5-8, and 10-13 are pending in the application. 
	The amendment of specification is OK to Enter.

Response to Arguments
 	Applicant's arguments filed on 02/23/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1 and 11-12).
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

 	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites limitation “wherein the degree of congestion is also determined based on (iii) a predetermined vehicle speed threshold, to which the speed of the vehicle is compared, and (iv) a predetermined time period, to which the time period is compared”. The claim(s) contains subject matter “a predetermined vehicle speed threshold “which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Support was not found for these new limitations in the original specification (only has a predetermined speed value see par 0074). MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim “is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” Suggest change to a predetermined speed value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0070963 to DeLorean in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2019/0186929 to Iwata.

Regarding claim 1, Delorean teaches an information processing apparatus for displaying advertisement information on a display apparatus installed with a display surface directed to a road (Figs 1A-1B, abstract, par 0032-0035, “FIG. 1A shows a sign 100 positioned over a roadway over which vehicular traffic 105 travels. In the present aspect sign 100 is secured to a lateral arm 110 of a stoplight stanchion 115. Stanchion 115 is located at an intersection or other location where moving traffic must be periodically stopped … the number of seconds sign 100 displays advertising material for a particular advertiser can be recorded and stored or forwarded from resource 140 so that the advertiser can be billed for the amount of time his message was actually displayed”), the information processing apparatus comprising a controller including at least one processor (Fig 1D, par 0037), the controller configured to execute: 
acquiring a traveling situation of a vehicle which travels on the road (abstract, par 0032, “Sensor 125 can alternatively be secured to arm 110 or stanchion 115. Sensor 125 is oriented so that it detects the speed of vehicles 105 as they pass beneath sign 100. Sensor 125 is arranged to detect the motion of traffic within about 100 meters of sign 100, although other distances can be used. Sensor 125 provides a computer-sensible digital signal representative of the average or general speed of vehicles in traffic 105”, par 0040-0044, “computer 145 receives information about the speed of vehicles in traffic 105 via sensor 125 (block 182). If traffic 105 is moving faster than a predetermined speed (block 184), computer 145 retrieves a static display from memory 150 and displays it (block 186). If vehicles in traffic 105 are moving at less than or equal to a predetermined speed (block 188), computer 145 retrieves a moving display from memory 150 and displays it”); 
selecting a first display form or a second display form, as the display form of the advertisement information on the basis of the traveling situation (par 0032-0039, par 0040-0041, “the number of seconds sign 100 displays advertising material for a particular advertiser can be recorded and stored or forwarded from resource 140 so that the advertiser can be billed for the amount of time his message was actually displayed. Billing is based on an algorithm comprising one or more weighted factors, including time of day, duration of message exposure, direction of exposed traffic, day of week, holiday impact, local special events, weather conditions, location of display or GPS determined location of mobile display, demographics of vehicle/occupants, 
displaying the advertisement information on the display apparatus in the display form selected on the basis of the traveling situation (Figs 1A-1B, par 0034, “the number of seconds sign 100 displays advertising material for a particular advertiser can be recorded and stored or forwarded from resource 140 so that the advertiser can be billed for the amount of time his message was actually displayed. Billing is based on an algorithm comprising one or more weighted factors, including time of day, duration of message exposure, direction of exposed traffic, day of week, holiday impact, local 
and the controller selects the first display form if the speed of any vehicle in traffic is less than a predetermined value, or the controller selects the second display form if the speed of any vehicle in traffic is not less than the predetermined value (Fig 1E, par 0044, “computer 145 receives information about the speed of vehicles in traffic 105 via sensor 125 (block 182). If traffic 105 is moving faster than a predetermined speed (block 184), computer 145 retrieves a static display from memory 150 and displays it (block 186). If vehicles in traffic 105 are moving at less than or equal to a predetermined speed (block 188), computer 145 retrieves a moving display from memory 150 and displays it.”).
But Delorean keeps silent for teaching selecting a first display form or a second display form having an amount of information larger than that of the first display form, as the display form of the advertisement information on the basis of the traveling situation and the controller selects the first display form and the second display form based on the degree of congestion.
 selecting a first display form or a second display form having an amount of information larger than that of the first display form, as the display form of the advertisement information on the basis of the traveling situation (Figs 1-4, abstract, par 0018-0019, par 0022-0024, par 0027, par 0036, “An adaptive roadside billboard system which may include a roadside display for passing vehicle traffic, and a memory for storing a plurality of notifications having different visual feature detail levels. Furthermore, a controller may be configured to cooperate with the roadside display and the memory to determine a rate of the passing vehicle traffic, select notifications from the memory based upon the rate of passing vehicle traffic so that notifications for faster passing vehicle traffic have lower visual feature detail levels and so that notifications for slower passing vehicle traffic have higher visual feature detail levels, and display the selected notifications on the roadside display”), and the controller selects the first display form and the second display form based on the degree of congestion (Fig 2, par 0027-0029, par 0032-0034, “where the controller 34 also determines passing vehicle traffic density, the controller may select notifications from the memory 33 based upon the rate and density of passing vehicle traffic so that notifications for faster passing vehicle traffic with higher densities have lower visual feature detail levels, and so that notifications for faster passing vehicle traffic with lower densities have higher visual feature detail levels” ….select advertisement for display on road side based on traffic density as degree of congestion).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Delorean to include 
		But Delorean as modified by Griffin et al. keeps silent for teaching wherein the traveling situation indicates a degree of congestion of the road, the degree of congestion is determined based on (i) a speed of the vehicle and (ii) a time period during which the speed of the vehicle is measured.
In related endeavor, Iwata teaches wherein the traveling situation indicates a degree of congestion of the road(par 0079, “The current traffic information (36) includes information identifying a traffic congestion level obtained by classifying the degree of traffic congestion of the road into a plurality of levels based on a result of detection of vehicle speeds of vehicles traveling the road, and the travel time identifying means (41) identifies travel time for a section of the road whose traffic congestion level is clearest, based on the statistical traffic information, and identifies travel time for a 36)”), the degree of congestion is determined based on (i) a speed of the vehicle and (ii) a time period during which the speed of the vehicle is measured (par 0017, par 0025-0026, “information obtained for each section of a road and identifying an event (traffic congestion, an accident, construction, etc.) occurring at the present time and travel time (the time required to travel the section). Note that the information identifying travel time includes information identifying the mean value and variance of travel time collected during a period from the present time back to a predetermined time (e.g., 15 minutes ago). Note, however, that such information may not be included for, for example, a section where the number of samples is so small that calculation cannot be performed. In addition, for a section where traffic congestion has occurred, a traffic congestion level is also obtained as information identifying the degree of the traffic congestion. Note that the traffic congestion level is a parameter indicating the degree of traffic congestion by classifying it into a plurality of levels, and is determined based on an average vehicle speed of vehicles for each section of a road which is detected using a sensor, etc., installed on the road, and thresholds set for each road type. Here, the “average vehicle speed of vehicles” is, for example, a vehicle speed obtained by averaging, for each section of a road where a sensor is provided, the speeds of vehicles detected by the sensor during a period from the present time to 15 minutes ago”, par 0042, par 0051, “the CPU 41 obtains a traffic congestion level of the processing target link at the present time by referring to the current traffic information 36 about the processing target link and traveling direction. Note that the traffic congestion level indicates, as described above, 36 in advance, or an average vehicle speed may be calculated from average travel time stored in the current traffic information 36 and a link length, and the CPU 41 may identify the traffic congestion level based on the calculated average vehicle speed and a traffic congestion level determination table shown in FIG. 2”).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Delorean as modified by Griffin et al. to include wherein the traveling situation indicates a degree of congestion of the road, the degree of congestion is determined based on (i) a speed of the vehicle and (ii) a time period during which the speed of the vehicle is measured as taught by Iwata to determining a current road scenario based on the current information of the vehicle and environment around to control  a safe distance and a safe speed of the vehicle to recover braking energy.

Regarding claim 2, Delorean as modified by Griffin et al. and Iwata teach all the limitation of claim 1, and Delorean further teaches wherein the traveling situation also indicates information which is indicated by a lighting instrument of a traffic signal installed on the road, or information which indicates whether or not the vehicle is being driven automatically (Figs 1A-1C, par 0032, par 0036, par 0049, claim 4, using traffic light as traveling situation to select the display content for display).
Regarding claim 3, Delorean as modified by Griffin et al. and Iwata teach all the limitation of claim 2, and DeLorean teaches wherein the controller also acquires the information which is indicated by the lighting instrument of the traffic signal as the traveling situation, and the controller is configured to select the first display form if the information which is indicated by the lighting instrument indicates that the vehicle is capable of advancing, or the controller is configured to select the second display form if the information which is indicated by the lighting instrument indicates that the vehicle is incapable35 /38 of advancing (par 0032-0039, par 0040-0041, “In FIG. 1A, display 130 on sign 100 is shown as a moving video display. FIG. 1B shows display 130' on sign 100 as a static display, i.e., the image in display 130' does not change with time. In one aspect, static display 130' is blank, i.e. it contains no visible information and can be either illuminated, i.e., with a color, grey, or dark. Display 130' is blank or dark when no paid advertising information is available for display 130', or when local authorities require this to be the case, for example. Sensor 125 is atop sign 100, although it can be on the sides, bottom, or even built into sign 100 …when resource 140 receives a "green" or "go" signal from logic 143 programmed instructions within resource 140 cause sign 100 to display a static image so that drivers of vehicles in traffic 105 are not distracted”).

Regarding claim 11, Delorean teaches an information processing method for displaying advertisement information on a display apparatus installed with a display surface directed to a road (par 0012). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 12, Delorean teaches a non-transitory storage medium stored with an information processing program for displaying advertisement information on a display apparatus installed with a display surface directed to a road (Fig 1D, paer37-0039, par 0044). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claim 13, Delorean as modified by Griffin et al. and Iwata teaches all the limitation of claim 1, and Iwata teaches wherein the degree of congestion is also determined based on (iii) a predetermined vehicle speed threshold, to which the speed of the vehicle is compared, and (iv) a predetermined time period, to which the time period is compared (par 0025-0026, “information obtained for each section of a road and identifying an event (traffic congestion, an accident, construction, etc.) occurring at the present time and travel time (the time required to travel the section). Note that the information identifying travel time includes information identifying the mean value and variance of travel time collected during a period from the present time back to a predetermined time (e.g., 15 minutes ago). Note, however, that such information may not be included for, for example, a section where the number of samples is so small that calculation cannot be performed. In addition, for a section where traffic congestion has occurred, a traffic congestion level is also obtained as information identifying the degree of the traffic congestion. Note that the traffic congestion level is a parameter indicating the degree of traffic congestion by classifying it into a plurality of levels, and is determined based on an average vehicle speed of vehicles for each section of a road which is detected using a sensor, etc., installed on the road, and thresholds set for each as shown in FIG. 3, for a general road, a section with an average vehicle speed of vehicles of less than 10 km/h is determined to be ‘congested’, a section with an average vehicle speed of vehicles of greater than or equal to 10 km/h and less than 20 km/h is determined to be ‘busy’, and a section with an average vehicle speed of vehicles of greater than or equal to 20 km/h is determined to be ‘clear’. In addition, the current traffic information 36 is obtained such that it is classified by the traveling direction of a link” ….wherein 10 km/h, 20 km/h, and 40 km is considered as a predetermined vehicle speed threshold and 15 minutes is considered as a time period using for determined congestion). This would be obvious for the same reason given in the rejection for claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0070963 to DeLorean in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2019/0186929 to Iwata, further in view of U.S. PGPubs 2020/0104881 to Yasui et al.

Regarding claim 5, Delorean as modified by Griffin et al. and Iwata teaches all the limitation of claim 2, but does not explicitly teach wherein the controller acquires the information which indicates whether or not the vehicle is being driven automatically as the traveling situation, and the controller is configured to select the first display form if 
In related endeavor, Yasui et al. teach wherein the controller acquires the information which indicates whether or not the vehicle is being driven automatically as the traveling situation, and the controller is configured to select the first display form if the vehicle is not being driven automatically, or the controller is configured to select the second display form if the vehicle is being driven automatically (par 0020, par 0056, par 0068, par 0077-0078, par 0098-0101, par 0116-0118, “The display controller 270 acquires environment information of the vehicle 200 on the basis of an environment of the surroundings or the vehicle cabin of the vehicle 200 provided by the outside monitoring unit 210 and the in-vehicle monitoring unit 245, and states such as steering, an acceleration/deceleration, a travel position and a travel road of the vehicle 200 provided by the automated driving control unit 250. The display controller 270 refers to the display conditions data 278A depending on the acquired environment information and acquires a content display flag and an advertisement display flag associated with environment information details matching the acquired environment information“, “the display controller 270 determines whether display conditions for the content are satisfied with reference to the display conditions data 278A (step S104). When the display conditions for the content are satisfied, the display controller 270 displays the corresponding content on the outside display 272 (step S106). Next, the display controller 270 determines whether display conditions for the advertisement information are satisfied with reference to the display conditions data 278A (step S108). When the display conditions for the advertisement 270 displays the corresponding advertisement information on the outside display 272 (step S110). Next, the display controller 270 determines whether non-display conditions for one or both of the content and the advertisement information are satisfied with reference to the display conditions data 278A (step S112). When the non-display conditions for the content or the advertisement information are satisfied, the display controller 270 does not display information of one or both of the corresponding content and advertisement information (step S114)”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Delorean as modified by Griffin et al. and Iwata to include wherein the controller acquires the information which indicates whether or not the vehicle is being driven automatically as the traveling situation, and the controller is configured to select the first display form if the vehicle is not being driven automatically, or the controller is configured to select the second display form if the vehicle is being driven automatically as taught by Yasui et al. to update the corresponding relationship between the user of the vehicle or the operator of the vehicle and the advertisement information through acquiring display content being displayed on the outside display and a degree of attention on the vehicle during the travel of the vehicle according to a request from the requester.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0070963 to DeLorean in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2019/0186929 to Iwata, further in view of U.S. PGPubs 20140279012 to Scofield et al.

Regarding claim 6, Delorean as modified by Griffin et al. and Iwata teaches all the limitation of claim 1, but do not explicitly teach wherein the controller varies the advertisement information to be displayed on the display apparatus depending on a time zone.
In related endeavor, Scofield et al. teach wherein the controller varies the advertisement information to be displayed on the display apparatus depending on a time zone (Fig 7, abstract, par 0003, par 0005, par 0018-0019, par 0021, par 0044, par 0048-0049, “Extrapolating such individual demographics may enable inference of shared demographics at particular advertisement opportunities (e.g., among travelers who frequently travel on a particular road at a particular time of day) and the selection of advertisements more closely targeting such individuals”, “ if a significant number of individuals who travel on a particular road at a particular time of day, such as Mondays at 8:30 A.M., are detected or inferred to leave from a particular neighborhood, targeted advertisements may be selected for advertisement opportunities for the travel region that are targeted to the shared demographics of residents of the neighborhood”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wasserman et al. as modified by Griffin et al. and Iwata to include wherein the controller varies the advertisement information to be displayed on the display apparatus depending on a time zone as taught by Scofield et al. to identify traits relating to the individuals who are 

Regarding claim 7, Delorean as modified by Griffin et al. and Iwata teaches all the limitation of claim 2, the claim 7 is similar in scope to claim 6 and is rejected under the same rational.

Regarding claim 8, Delorean as modified by Griffin et al. and Iwata teaches all the limitation of claim 3, the claim 8 is similar in scope to claim 6 and is rejected under the same rational.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2014/0070963 to DeLorean in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2019/0186929 to Iwata, further in view of U.S. PGPubs 2020/0104881 to Yasui et al., further in view of U.S. PGPubs 2014/0279012 to Scofield et al.

Regarding claim 10, Wasserman et al. as modified by Griffin et al., Iwata, and Yasui et al. teach all the limitation of claim 5, the claim 10 is similar in scope to claim 6 and is rejected under the same rational.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616